Property Details                                                                                                                                                                                           http://tn-knox-assessor. pu bl icaccessnow. com/PropertyLookup/Property Details....




                         Welcome                                  Property Lookup                                                                                                                                                                                                                                     ....
                                                                                                                                                                                                                                                                                                                                                                                    LOI




                        YOU ARE HERE:                                Property Lookup                    Property Details


                   _,--·······---··· .. -----···---····-·---, ..--.. ----··-·          ------~ ,, .                                         -------··---··"
                   I                                         1l

                   [
                   , ______
                                Go Back
                                                          _,,.___
                                                                           Recent Sales
                                                                                 _
                                                                                                i
                                                                                     _ _ _i i _ _ _ _ _ _
                                                                                                                   Property Report
                                                                                                                                    _   _ _ _ _ _:..j
                                                                                                                                                                                                                                                                GIS Maps                   !       Map                     Aerial                        Topo                      FE!
                                                                                                                                                                                                                                                            '-··----- ·---- '_
                                                                                                                                                                                                                                                            '                               '

                                                                                                                                                                                                                                                                                                                           ===~                                            J
                                                                                                                                                                                                                                                                                                                                                                               j




                   GENERAL INFo RM ATI ON                                                             hiif'"""""''"''"""'''''"'"'"il''"'•'Os""""'"J'       '""'"' t'•'•[,"i!><'<= ""-"J:ih04½"-"-""="'";esc,.-i,_~,w=~\.tl"k'•"')""/4-"r\U•)j\'·"""r"'""'",i,l¼P''•ioll""'"''·~-~"""~,w,
                                                                                                      !'"""'"'·""'"'";:-;,, sv1,n:.<,\!,;;;,1.,'$d,u,p~'B'J/~.,--t,.n.,,•;;:;•;,r«h.-11~--                                                  'It                                                              '"'· '''"""'*'""-"""''
                                                                                                                                                                                           ,, ~- '"1-1-.,l.,,;;1,n&,t,,;>c,=,"/l/,)0.1'-~4¥(,.. ---<:x1+c:.c '.d>;,i::ii;k;h:, ,.:,,',ch ,:M&td-!.l¼Af{.x--,1,-MCf~''""'"""""'= 'VR1""""'"'"'n,,PM·§l<*"""'.!SIYK,AfJl'*'"""'"-""11t<P
                                                                                                                                                                                                                                                                                                                                    '-""fl'""~'Yl)VV\.·f.,'P'-"-"&;vn:w~~)S-;\,'\;,,,,.a.!£i




                                                                                                               Blu~ No. 5113
                                                                                                                                                                                                       Prooertv ID                                                 094IA03401

                       REGIONS BANK
                                                                                                           I
                                                                                                           I       I,~ '    .     .,,                                                                  Alternate ID                                                109003
                                                                                                                                                                                                         Address                                                   3123 JOYCE AVE
                       PO BOX 18001                                                                           x-
                                                                                                                 .,,_
                                                                                                         ·~ , :i:Z
                                                                                                              rn                  ►                                                                   Propertv Class                                               001 1-FAMILY
                       HATTIESBURG MS 39404                                                                    Ul-~ =H     =i                                                                         Neighborhood                                                 951 WEST VIEW - WEST
                                                                                                                                  en                                                                   Deed Acres                                                  0.0000
                                                                                                               ;
                                                                                                                                ··•·.
                   VAL UE HISTQ RY                                              ic1:~wterm~ii~~,;1,~rn~t~I/&U?!gm®miwB1t~Ht~~~'Zllia:A&.1ui2«1;~1nilt,~1m~'wW3ttf~~£1'~':fRil~~~w~&t'.illf'#·Xma

                                                                                                                                   ·----·
                                  Year                                2017           2013                                                          2012                                       2011                                    2010                                     2009                                    2008                                     2007
                                                                   Reappraisal - Reappraisal -
                               Reason                                                                                                      Conversion
                                                                   Countvwide     Countvwide
                           Land Val                                     $6,000         $6,000                                                         $6,000                                    $6,014                                 $6,014                                   $6,014                                  $4 210                                  $4.210
                            Imp Val                                    $93.100        $86 000                                                        $84,100                                  $84.100                                 $84.100                                  $84.100                                 $60.800                                 $60.800
                          Total Aoor                                   $99.100        $92 000                                                        $90.100                                  $90.114                                 $90.114                                  $90.114                                 $65.010                                 $65.010
                           Land Mkt                                     $6.000         $6.000                                                         $6 010                                    $6.014                                 $6 014                                   $6.014                                  $4.210                                  $4.210
                           Land Use                                          $0              $0                                                           $0                                    $6.014                                 $6.014                                   $6.014                                  $4.210                                  $4.210
                           Imo Mkt                                     $93.100        $86 000                                                        $84.100                                  $84.096                                 $84.096                                  $84.096                                 $60.781                                 $60.781
                          Total Mkt                                    $99.100 _____ 12...~,oog__                                        _ _l9Q,_Uo                                           $':)Q_,110                              $90 110
                                                                                                                                                                                                                                       ~--L -.. -. -              .....        $90,110                                 $64.991                                 $64,991__

                                                                      Case 3:18-cv-00102-JRG-DCP Document 37-33 Filed 09/18/19 Page 1 of 3 PageID #: 181
"'   ,...,.: ':I                                                                                                                                                                                                                                                                                                                                             9/18/2019, 10:36 A~
Property Details                                                                                                                                                    http://tn-knox-assessor.publicaccessnow.com/P roperty Lookup/Property Dela ils ....



         SALES HISTORY
            Book         JL__ i>clg§ ::-=-==
                                        DatE!__   ..                Own~ -           ·====-     ~~G~~t~§ =-- ir:lee~[fyp~J[y~,:a_nf ~~~~][s~i~
                                                                                             '•-= .. . · -· · · ·                                                                       JI- .
         ~(Jiso3i9 l[o(Js461!~7[3JJj)2oiil____ --    -![DRISKELL REGINA M ·····.····~ - --il~~GICJN_S_~i;fl!i{··········•·JiRii][<f- Fo][~.9                                                                                         ·== =[[l$41J
         :@"QQ_o_2 3?2][0000481 ltii2LJ9.991?=9_(): ?Q . /\r-1. . [K~N ox .HQlJ?}NG_l'/\R~~~~I, Ip ! fl!C:                                                                                i[6R]s-KE.~t..y_ECiI_N_,A._ff][0~][1~~s§9 ====--==:: [j~


         EXTE NSIQ N DETAILS                              llffivis;w.1tt*l'wr:Brs«:rirJ1i1rn,1;,mJ0t~iili{if;/t'.rnrn;2;1mHmrw.0::J#liillf:itt0:F.8!filtMR?.ittrnt'11~1-:-ti:,~r::?0A1:0m1e11J~:.dniJrt?Jllifitlm.:1>0s;:~~ru;Bt_:rn:H1s1:s;;,1,tr~ti'Y-tm:sr1h?!hihtMt%rJJ(.>!IB:::110;:2t1;,;;:;p;-110:;-1:!ifal& tkfa   1-;m@

                          ----·         . ·····- --····---- --·-                                                                                                                                                                                                                      ====······---
         I1--;;_~~- I
          """""--"




         u           \
                     Scal6: K:ft                                                                                                                      [\-::-iJI\_;,: CS                  Flc>or· Arec1s                         Ext,~rio;- F-e3t~lTCS



                                                                      -!                                                                                    Story                                    Attribute                                                                 Detail

                                                          l§Fr ,·                                      ';
                                                                                                                                                                            Type                                                                16 RANCH
                                                                                                                                                                            Occupancy                                                           Single family
                                                                                                                                                                            Roof Structure                                                      Gable
                                         k                                                                                                                                  Roof Cover                                                          Comp sh to 235#
                                                                                                                                                                            Heating                                                             Forced hot air-gas
                                                                                                                                                                            A/C                                                                 Central air
                                                                                                                                                                            Stories                                                             1
                                                                                                                                                                            Bedrooms                                                            2
                                    !                                                                                                                                       Bathrooms                                                           1
                                                                                                                                                                            Bathrooms (Half)                                                    1
                                               ~w-
                                             .• .•                                                                                                     1                    Exterior Wall                                                       Vinyl siding
                                                                                                                                                       1                    Interior Wall                                                       Drywall
                                                                                                                                                       1                    Interior Flooring                                                   Base Allowance




                      Address          3123 JOYCE AVE
                       Tvoe            16 RANCH
                       Grade. __ . · - 11,_v_g                                                               ·-·-,-----·"""- --- -----··

                                   Case 3:18-cv-00102-JRG-DCP Document 37-33 Filed 09/18/19 Page 2 of 3 PageID #: 182
2 of 3                                                                                                                                                                                                                                                                                                9/18/2019, 10:36 AM
Property Details                                                                                                                                                                           http://tn-knox-assessor.publicaccessnow.com/PropertyLookup/PropertyDetails ....



               [    -      Ye~~l~~ilt -·               l!~~lOO                                                                                 =3

          IM p ROVE M ENTS                              klMt¥.ti~:>rtY'~~s1,1filiim&~~10£.1½1tti1:rtA!i:iNJ)J:1s:::;;A:t112s1rtr1£ifa1::J>\:1011Nilf@zmv.w."VtY.Kf.I0'!¾'1§.iriii2'.~5Nki.t':JGmtit:&'til.ii1kli?t!t-Rii(:i:.;:Jl'.1iut:'i':i<IH;n.s::.:,:rn1i/i/2L:::Y;&J-.:i:_,fi-:-'1:2=::.½-%'HtJ&!li"J»Jr011filnN11tll'hl£!Jt,w.t.-4mtswmr:+.tNM


          Improvements do not exist for this account.




          LA.ND DETAILS                          ~~,m:1;1£lV0YifJ;W,~il$,;E~:;wnOOP.§s-:;;u,mur3:;;:;;1,Jb'!irZ¼i.fi@Wl!!hW',i.,l:ffi.m~M~:;"r¼3:t1tll½'t:Jr'M:m:~~':mtl.;n.1;1r~;,;'f&llWil-&rrw:'.ii:1RiiPY2:T,8fu1iN:lt1~v;r2i(AK'tittli:~Gllitim,.;nll!'¼';ft&01rn$7.iaamsm:+1:,2i?HB.¾-i




          1r·--~~~~i~a:se _                             i)Ac=Prim~-r~~i:                          Txp~=                           :7r:-;~~t~s-                             ][~2                     Eff.F~ontage
                                                                                                                                                                                                                                                           c---
                                                                                                                                                                                                                                                           ·==~~=
                                                                                                                                                                                                                                                           )j139
                                                                                                                                                                                                                                                                            Eff Depth
                                                                                                                                                                                                                                                                                  '===                                  1Lr-=···=··=··=A='-p='p=~=-=V=al=u=e
                                                                                                                                                                                                                                                                                                                         r-
                                                                                                                                                                                                                                                                                                                      )6,000
                                                                                                                                                                                                                                                                                                                                            ····-




          LEGAL DE SC RI PTI ON                                     !Li:'M'J!tiURJ¥;?,'~1J.ii);ii:;:;1iilM]i_7,1;.!/ifd~(;1·,:_;1:_;1)t!(li;,4J-i.liiWif:'1:S!t0;,/~);£:Jlil?¾!R,'~:?;j_;f)3/4_.1}~..;;'l~&:?i_k;i[iJt:i'!?i\k/WB.t+m§''.il-]ll,!(}J)",j[:f\:,lfA-fb1,1:ii;S1',1J0:Ef~';11;:0;;~J.'\i.,k;:'.{if!Jiffi~;'.il'J;U&f!['1,'T&1it:?it:'%i.lliW~(ti!'1+0~Gt~1~;~;f~



          1Line7f                                                                                                                                                              Description
          [i··-    -·
                        ii~iubdivisionName MIDDLEBROOK HEIGHTS RESUB MapPlatB 0-360 MapPlatP C Dimensions 6
                        ,c ---   ..        ...     .                                                                              ...... ..                                                                   .....        .....                   ··-        -·····     · · · - ~ ---··
          [2            !14.01 X 139._79 X IRR
                                                                                                                                                                                                                                                                       ============




          Copyright 2019 by Thomson Reuters                                                                                                                                                                                                                                                            Privacy Statement                            Terms Of Us


                                      Case 3:18-cv-00102-JRG-DCP Document 37-33 Filed 09/18/19 Page 3 of 3 PageID #: 183
~   nf~                                                                                                                                                                                                                                                                                                                                       9/18/2019, 10:36 AW
